   Case: 3:18-cr-00158-WHR Doc #: 40 Filed: 03/31/20 Page: 1 of 3 PAGEID #: 201




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                          :    CASE NO. 3:18CR158

               v.                                 :    GOVERNMENT’S OMNIBUS
                                                       TO DEFENDANT’S PRETRIAL
NASER ALMADAOJI,                                  :    MOTIONS

               Defendant.                         :

______________________________________________________________________________


       The United States, through the undersigned counsel, hereby submits this omnibus

response to the following pretrial motions filed by Defendant Naser Almadaoji: Motion for

Disclosure of the Existence and Substance of Promises of Immunity, Leniency or Preferred

Treatment (ECF. No. 34); Motion for Production of 404(b) Material (ECF No. 35); Motion for

Early Jencks Material (ECF No. 36); and Motion to Compel Government to Provide Defendant

with Exhibit and Witness List Before Trial (ECF No. 37).

       After consultation, the parties agree that the United States will produce the following

materials at least seven days prior to trial: (1) Jencks statements of government witnesses; (2)

information required to be disclosed under Giglio v. United States with respect to government

witnesses; and (3) the United States’s witness and exhibit lists. The parties also agree that the

United States will provide notice to the defendant at least 14 days prior to trial of any Fed. R.

Evid. 404(b) material that the United States intends to introduce at trial.

       The parties agree that the United States’s witness and exhibit lists are subject to change

up until the commencement of trial, and that the United States will apprise the defendant of any

changes made to the initial witness and exhibit lists provided to defendant. The parties also



                                                  1
   Case: 3:18-cr-00158-WHR Doc #: 40 Filed: 03/31/20 Page: 2 of 3 PAGEID #: 202




agree and recognize that certain disclosure obligations, such as those under Brady, Giglio, and

Jencks, are continuing obligations, that discoverable information is sometimes learned of by the

parties after deadlines, and that the parties will comply with their respective discovery and

disclosure obligations even after these agreed-to deadlines.

                                              Respectfully submitted,

                                              DAVID M. DEVILLERS
                                              United States Attorney


                                              s/ Dominick S. Gerace
                                              DOMINICK S. GERACE (OH 0082823)
                                              Assistant United States Attorney
                                              VIPAL J. PATEL (CA 156212)
                                              First Assistant United States Attorney
                                              200 West Second Street, Suite 600
                                              Dayton, Ohio 45402
                                              Office: (937) 225-2910
                                              Fax: (937) 225-2564
                                              dominick.s.gerace@usdoj.gov
                                              vipal.patel@usdoj.gov

                                              JUSTIN SHER (DC 974235)
                                              Trial Attorney
                                              National Security Division
                                              United States Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20004
                                              Office: (202) 353-3909
                                              justin.sher@usdoj.gov




                                                 2
   Case: 3:18-cr-00158-WHR Doc #: 40 Filed: 03/31/20 Page: 3 of 3 PAGEID #: 203




                                CERTIFICATE OF SERVICE

       This is to certify that on this 31st day of March, 2020, I served upon defense counsel, James

P. Fleisher, Esq., a copy of the foregoing by electronic delivery through the Court’s CM/ECF

system.



                                             s/ Dominick S. Gerace
                                             DOMINICK S. GERACE (OH 0082823)
                                             Assistant United States Attorney




                                                3
